Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT, dated as of July 1, 2015 (this “Agreement”) is by
and among BetterChem Consulting, Inc. (“BetterChem”), a Pennsylvania
Corporation, all the stockholders of BetterChem listed on Signature Page to this
Agreement (“Mark Scialdone”), and VAPE Holdings, Inc., a Delaware corporation
(“VAPE”).

 

WHEREAS, Mark Scialdone, a citizen of the Commonwealth of Pennsylvania, owns
100% of the issued and outstanding common stock of BetterChem;

 

WHEREAS, (i) BetterChem and Mark Scialdone believe it is in their best interests
to exchange 80% (eighty percent) of the outstanding shares of BetterChem, which
comprises 80% of the issued and outstanding common stock of BetterChem
(the “BetterChem Shares”), for up to 400,000 shares of voting common stock,
$0.00001 par value per share, of VAPE (the “VAPE Common Stock”), as set forth on
Schedule 1 hereto (the “VAPE Shares”), and (ii) VAPE believes it is in its best
interest and the best interest of its stockholders to acquire the BetterChem
Shares in exchange for the VAPE Shares, all upon the terms and subject to the
conditions set forth in this Agreement (the “Share Exchange”); and

 

WHEREAS, in connection with share exchange it is the intent of BetterChem and
Scialdone to transfer all property rights of any kind held by them whatsoever in
the BetterChem Shares, except those rights if any that are expressly described
and excluded in Schedule 2 hereto and to further effect that transfer Mark
Scialdone and VAPE have entered into the Intellectual Property Rights Transfer
Agreement that is appended and appears at Schedule 3 hereto; and

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF BETTERCHEM SHARES FOR VAPE SHARES

 

Section 1.1  Agreement to Exchange BetterChem Shares for VAPE Shares. On the
Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the BetterChem Shareholder(s) shall
assign, transfer, convey and deliver the BetterChem Shares to VAPE.  In
consideration and exchange for the BetterChem Shares, VAPE shall issue,
transfer, convey and deliver the VAPE Shares to the BetterChem Shareholder(s)
subject to the “Share Exchange” provisions set forth on Schedule 1 hereto.

  

Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. Pacific Time on July 1, 2015, or at such other time and
date as the parties hereto shall agree in writing (the “Closing Date”).

 



1

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF VAPE

 

VAPE represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1  Corporate Organization. VAPE is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, and has all
requisite corporate power and authority to own its properties and assets and
governmental licenses, authorizations, consents and approvals to conduct its
business as now conducted and is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its activities makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing will not have a Material Adverse Effect on
the activities, business, operations, properties, assets, condition or results
of operation of VAPE. “Material Adverse Effect” means, when used with respect to
VAPE, any event, occurrence, fact, condition, change or effect, which,
individually or in the aggregate, would reasonably be expected to be materially
adverse to the business, operations, properties, assets, condition (financial or
otherwise), or operating results of VAPE, or materially impair the ability of
VAPE to perform its obligations under this Agreement, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, or (ii) changes
in the United States securities markets generally.

 

Section 2.2  Capitalization of VAPE.

 

A.  The authorized capital stock of VAPE consists of one billion one hundred
million (1,100,000,000) shares, 1,000,000,000 shares authorized as Common Stock,
par value $0.00001, and 100,000,000 shares authorized as Preferred Stock, par
value $0.00001, of which, as of the last SEC filing made by Company, 11,383,505
shares of common stock are issued and outstanding, and 500,000 shares of
preferred stock are issued and outstanding immediately prior to this Share
Exchange.

 

B.  All of the issued and outstanding shares of Common Stock of VAPE immediately
prior to this Share Exchange are, and all shares of Common Stock of VAPE when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable U.S. federal and state securities laws and state corporate laws. The
issuance of all of the shares of VAPE described in this Section 2.2 have been,
or will be, as applicable, in compliance with U.S. federal and state securities
laws and state corporate laws and no stockholder of VAPE has any right to
rescind or bring any other claim against VAPE for failure to comply with the
Securities Act, or state securities laws.

   

Section 2.3 Authorization, Validity and Enforceability of Agreements. VAPE has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by VAPE and the
consummation by VAPE of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of VAPE, and no other
corporate proceedings on the part of VAPE are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of VAPE and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally. VAPE does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Exchange Act resulting from the
issuance of the VAPE Shares.

 



2

 

 

Section 2.4  No Conflict or Violation. Neither the execution and delivery of
this Agreement by VAPE, nor the consummation by VAPE of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the VAPE Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which VAPE is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which VAPE is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of VAPE’s assets, including without limitation the VAPE
Shares.

  

Section 2.5  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of VAPE, currently threatened against
VAPE or any of its affiliates, that may affect the validity of this Agreement or
the right of VAPE to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of VAPE, currently threatened against VAPE or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against VAPE or any of its affiliates. Neither VAPE nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by VAPE or any of its affiliates relating to VAPE currently pending or which
VAPE or any of its affiliates intends to initiate.

 

Section 2.6  Compliance with Laws. VAPE has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.7  Financial Statements; SEC Filings.

 

A.  VAPE’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of VAPE as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. VAPE has no material liabilities (contingent or otherwise). VAPE is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. VAPE maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

B. VAPE has timely made all filings with the SEC that it has been required to
make under the Securities Act and the Exchange Act (the “Public Reports”). Each
of the Public Reports has complied in all material respects with the applicable
provisions of the Securities Act, the Exchange Act, and the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”) and/or regulations promulgated thereunder.
None of the Public Reports, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading. There is no event, fact or
circumstance that would cause any certification signed by any officer of VAPE in
connection with any Public Report pursuant to the Sarbanes/Oxley Act to be
untrue, inaccurate or incorrect in any respect. There is no revocation order,
suspension order, injunction or other proceeding or law affecting the trading of
VAPE’s Common Stock, it being acknowledged that none of VAPE’s securities are
approved or listed for trading on any exchange or quotation system.

 



3

 

 

Section 2.8  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, VAPE Board minutes and financial and other records of
whatsoever kind of VAPE have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of VAPE. VAPE maintains a
system of internal accounting controls sufficient, in the judgment of VAPE, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.

   

Section 2.9  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by VAPE to arise,
between VAPE and any accountants and/or lawyers formerly or presently engaged by
VAPE. VAPE is current with respect to fees owed to its accountants and lawyers.

 

Section 2.10 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of VAPE in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading. 

 

Section 2.11  No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to VAPE or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by VAPE but which has not been so publicly announced or disclosed. VAPE has not
provided to BetterChem, or the BetterChem Shareholder, any material non-public
information or other information which, according to applicable law, rule or
regulation, was required to have been disclosed publicly by VAPE but which has
not been so disclosed, other than with respect to the transactions contemplated
by this Agreement.

     

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF BETTERCHEM

 

BetterChem represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to BetterChem, are true
and complete as of the date hereof.

 

Section 3.1  Incorporation. BetterChem is a company duly incorporated, validly
existing, and in good standing under the laws of the Commonwealth of
Pennsylvania and, has the corporate power and is duly authorized under all
applicable laws, regulations, ordinances, and orders of public authorities to
carry on its business in all material respects as it is now being
conducted.  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of BetterChem’s Articles of Incorporation or bylaws.  BetterChem has
taken all actions required by law, its Articles of Incorporation or bylaws, or
otherwise to authorize the execution and delivery of this Agreement.  BetterChem
has full power, authority, and legal capacity and has taken all action required
by law, its Articles of Incorporation or bylaws, and otherwise to consummate the
transactions herein contemplated.

 



4

 

 

Section 3.2  Capitalization of BetterChem.

 

A.  The authorized capital stock of BetterChem consists of one hundred_(100)
shares authorized as Common Stock, no par value, of which 100 shares of Common
Stock are issued and outstanding immediately prior to this Share Exchange.

 

B.  All of the issued and outstanding shares of Common Stock of BetterChem
immediately prior to this Share Exchange are, and all shares of Common Stock of
BetterChem when issued in accordance with the terms hereof will be, duly
authorized, validly issued, fully paid and non-assessable, have been issued in
compliance with all applicable U.S. federal and state securities laws and state
corporate laws. Except with respect to securities to be issued to the BetterChem
Shareholder pursuant to the terms hereof, as of the date of this Agreement,
there are no outstanding or authorized options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire or receive any shares of BetterChem’s capital
stock, nor are there or will there be any outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights, pre-emptive
rights or rights of first refusal with respect to BetterChem or any Common
Stock, or any voting trusts, proxies or other agreements, understandings or
restrictions with respect to the voting of BetterChem’s capital stock. There are
no registration or anti-dilution rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which
BetterChem is a party or by which it is bound with respect to any equity
security of any class of BetterChem. BetterChem is not a party to, and it has no
knowledge of, any agreement restricting the transfer of any shares of the
capital stock of BetterChem.  The issuance of all of the shares of BetterChem
described in this Section 3.2 have been, or will be, as applicable, in
compliance with U.S. federal and state securities laws and state corporate laws
and no stockholder of BetterChem has any right to rescind or bring any other
claim against BetterChem for failure to comply with the Securities Act, or state
securities laws.

 

C. There are no outstanding contractual obligations (contingent or otherwise) of
BetterChem to retire, repurchase, redeem or otherwise acquire any outstanding
shares of capital stock of, or other ownership interests in, BetterChem.

 

Section 3.3  Subsidiaries and Predecessor Corporations.  BetterChem does not
directly or indirectly own any capital stock or other securities of, or any
beneficial ownership interest in, or hold any equity or similar interest, or
have any investment in any corporation, limited liability company, partnership,
limited partnership, joint venture or other company, person or other entity.

 

Section 3.4  Financial Statements. BetterChem has supplied VAPE with a copy of
its general ledgers (“Ledgers”).The Ledgers are true and accurate and present
fairly as of their respective dates the revenue and expenses derived from the
operations of BetterChem.  As of the date of such Ledgers, BetterChem had no
material liabilities or obligations (absolute or contingent).

 

BetterChem has duly and punctually paid all governmental fees and taxation which
it has become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and BetterChem has
made any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.

 



5

 

 

The books and records, financial and otherwise, of BetterChem are, in all
material aspects, complete and correct and have been maintained in accordance
with good business and accounting practices.

 

BetterChem has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise.

 

Section 3.5  Information. The information concerning BetterChem set forth in
this Agreement is complete and accurate in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

Section 3.6  Material Contract Defaults. BetterChem is not, and has not received
any notice or has any knowledge that any other party is, in default in any
respect under any BetterChem Material Contract; and there has not occurred any
event that with the lapse of time or the giving of notice or both would
constitute such a material default. For purposes of this Agreement, a
“BetterChem Material Contract” means any contract, agreement or commitment that
is effective as of the Closing Date to which BetterChem is a party (i) with
expected receipts or expenditures in excess of $25,000, (ii) requiring
BetterChem to indemnify any person, (iii) granting exclusive rights to any
party, (iv) evidencing indebtedness for borrowed or loaned money in excess of
$25,000 or more, including guarantees of such indebtedness, or (v) which, if
breached by BetterChem in such a manner would (A) permit any other party to
cancel or terminate the same (with or without notice of passage of time) or (B)
provide a basis for any other party to claim money damages (either individually
or in the aggregate with all other such claims under that contract) from
BetterChem or (C) give rise to a right of acceleration of any material
obligation or loss of any material benefit under any such contract, agreement or
commitment.

 

Section 3.7  Litigation; Labor Matters; Compliance with Laws. There is no suit,
action or proceeding or investigation pending or, to the knowledge of
BetterChem, threatened against or affecting BetterChem or any basis for any such
suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to BetterChem or prevent, hinder or materially delay the ability of
BetterChem to consummate the transactions contemplated by this Agreement, nor is
there any judgment, decree, injunction, rule or order of any governmental entity
or arbitrator outstanding against BetterChem having, or which, insofar as
reasonably could be foreseen by BetterChem, in the future could have, any such
effect.

 

Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which BetterChem is a party
or to which any of its assets, properties or operations are subject.

  

Section 3.9  Approval of Agreement. The Board of Directors and sole shareholder
of BetterChem has authorized the execution and delivery of this Agreement by
BetterChem and has approved this Agreement and the transactions contemplated
hereby.

 

Section 3.10 Valid Obligation. This Agreement and all agreements and other
documents executed by BetterChem in connection herewith constitute the valid and
binding obligation of BetterChem, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 



6

 

 

Section 3.11 Outstanding Contracts and Liabilities. BetterChem shall have no
liabilities, debts, payables (contingent or otherwise), agreements or tax
obligations other than those items listed in Schedule 3.11 attached to this
Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BETTERCHEM SHAREHOLDER

 

The BetterChem Shareholder hereby represents and warrants to VAPE as follows:

 

Section 4.1 Authority. The BetterChem Shareholder has the right, power,
authority and capacity to execute and deliver this Agreement to which the
BetterChem Shareholder is a party, to consummate the transactions contemplated
by this Agreement to which the BetterChem Shareholder is a party, and to perform
the BetterChem Shareholder’s obligations under this Agreement to which the
BetterChem Shareholder is a party. This Agreement has been duly and validly
authorized and approved, executed and delivered by the BetterChem Shareholder.
Assuming this Agreement has been duly and validly authorized, executed and
delivered by the parties thereto other than the BetterChem Shareholder, this
Agreement is duly authorized, executed and delivered by the BetterChem
Shareholder and constitutes the legal, valid and binding obligation of the
BetterChem Shareholder, enforceable against the BetterChem Shareholder in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors’ rights generally.

 

Section 4.2  No Conflict. Neither the execution or delivery by the BetterChem
Shareholder of this Agreement to which the BetterChem Shareholder is a party nor
the consummation or performance by the BetterChem Shareholder of the
transactions contemplated hereby or thereby will, directly or indirectly,
(a) contravene, conflict with, or result in a violation of any provision of the
organizational documents of the BetterChem Shareholder (if the BetterChem
Shareholder is not a natural person); (b) contravene, conflict with, constitute
a default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination or acceleration
of, any agreement or instrument to which the BetterChem Shareholder is a party
or by which the properties or assets of the BetterChem Shareholder are bound; or
(c) contravene, conflict with, or result in a violation of, any law or order to
which the BetterChem Shareholder, or any of the properties or assets of the
BetterChem Shareholder, may be subject.

 

Section 4.3  Litigation. There is no pending Action against the BetterChem
Shareholder that involves the BetterChem Shares or that challenges, or may have
the effect of preventing, delaying or making illegal, or otherwise interfering
with, any of the transactions contemplated by this Agreement or the business of
BetterChem and, to the knowledge of the BetterChem Shareholder, no such Action
has been threatened, and no event or circumstance exists that is reasonably
likely to give rise to or serve as a basis for the commencement of any such
Action.

 

Section 4.4  Acknowledgment. The BetterChem Shareholder understands and agrees
that the VAPE Shares to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities laws of any state of the
U.S. and that the issuance of the VAPE Shares is being effected in reliance upon
an exemption from registration afforded either under Section 4(a)(2) of the
Securities Act for transactions by an issuer not involving a public offering or
Regulation D promulgated thereunder or Regulation S for offers and sales of
securities outside the U.S.

 



7

 

 

Section 4.5  Stock Legends. The BetterChem Shareholder hereby agrees with VAPE
as follows:

 

A.  Securities Act Legend. The certificates evidencing the VAPE Shares issued to
the BetterChem Shareholder will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.

 

B.  Other Legends. The certificates representing such VAPE Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

C.  Opinion. The BetterChem Shareholder shall not transfer any or all of the
VAPE Shares pursuant to Rule 144, under the Securities Act, Regulation S or
absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of the VAPE Shares,
without first providing VAPE with an opinion of counsel (which counsel and
opinion are reasonably satisfactory to the VAPE) to the effect that such
transfer will be made in compliance with Rule 144, under the Securities Act,
Regulation S or will be exempt from the registration and the prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable U.S. state securities laws.

 

Section 4.6 Liquidity. The BetterChem Shareholder has adequate means of
providing for current needs and contingencies, have no need for liquidity in the
investment, and is able to bear the economic risk of an investment in the VAPE
Shares and a complete loss in their investment.

 

Section 4.7 Own Account. The BetterChem Shareholder is acquiring the VAPE Shares
solely for their own accounts as principal, for investment purposes only, and
not with a view to the resale or distribution thereof, in whole or in part, and
no other person or entity has a direct or indirect beneficial interest in such
VAPE Shares.

 

Section 4.8  Ownership of Shares. The BetterChem Shareholder is both the record
and beneficial owner of the BetterChem Shares. The BetterChem Shareholder is not
the record or beneficial owner of any other shares of BetterChem. The BetterChem
Shareholder has and shall transfer at the Closing, good and marketable title to
the BetterChem Shares, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever, excepting only restrictions on
future transfers imposed by applicable law.

 



8

 

 

Section 4.9  Pre-emptive Rights. At Closing, no BetterChem Shareholder has any
pre-emptive rights or any other rights to acquire any shares of BetterChem that
have not been waived or exercised. 

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

Section 5.1 Best Efforts.  Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Share Exchange and the other transactions contemplated
by this Agreement.  BetterChem, the BetterChem Shareholder and VAPE shall
mutually cooperate in order to facilitate the achievement of the benefits
reasonably anticipated from the Share Exchange.

 

Section 5.2 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses, except that VAPE agrees to reimburse the outside
counsel expense of Mark Scialdone incurred in connection with restructuring of
BetterChem and this Agreement in an amount not to exceed $5,500.

 

Section 5.3 Tax Consequences. The parties hereto intend that the Share Exchange
shall be treated and reported as a “reorganization” within the meaning of
Section 368(a)(1)(B) of the Code (and any comparable provisions of any
applicable state or local tax laws). No party shall take any position for income
tax purposes inconsistent with such characterization unless otherwise required
by applicable Law.

 

Section 5.4 Employment Agreement. For purposes of clarity and the avoidance of
doubt, the definition of “BetterChem” in the Employment Agreement between VAPE
and Mark Scialdone dated May 1, 2015 shall be deemed include BetterChem and any
predecessors in interest to BetterChem, collectively.

 

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF BETTERCHEM AND THE BETTERCHEM SHAREHOLDER

 

The obligations of BetterChem and the BetterChem Shareholder to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by BetterChem and the BetterChem Shareholder at their sole
discretion:

 

Section 6.1  Representations and Warranties of VAPE. All representations and
warranties made by VAPE in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 6.2  Agreements and Covenants. VAPE shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 6.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 



9

 

 

Section 6.4  Other Closing Documents. BetterChem shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of VAPE, VAPE’s performance of its obligations hereunder, and/or
in furtherance of the transactions contemplated by this Agreement as the
BetterChem Shareholder and/or their respective counsel may reasonably request.

 

Section 6.5  Documents. VAPE must have caused the following documents to be
delivered to BetterChem and the BetterChem Shareholder:

 

A.  an instruction letter signed by a VAPE officer addressed to VAPE’s transfer
agent of record, in a form reasonably acceptable to BetterChem and the
BetterChem Shareholder and consistent with the terms of this Agreement,
instructing the transfer agent to issue stock certificates representing the VAPE
Shares to be registered in the name of the BetterChem Shareholder;

 

B. this Agreement duly executed; and

 

C.   such other documents as BetterChem may reasonably request for the purpose
of (A) evidencing the accuracy of any of the representations and warranties of
VAPE, (B) evidencing the performance of, or compliance by VAPE with any covenant
or obligation required to be performed or complied with by VAPE, (C) evidencing
the satisfaction of any condition referred to in this Article VI, or (D)
otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

  

Section 6.6  Share Certificate: BetterChem must have delivered to the BetterChem
Shareholder a share certificate evidencing BetterChem Shareholder’s ownership of
20 shares of BetterChem common stock as of the Closing.

 

Section 6.7 No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to VAPE.

 

ARTICLE VII

 

CONDITIONS TO OBLIGATIONS OF VAPE

 

The obligations of VAPE to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by VAPE in its sole
discretion:

 

Section 7.1  Representations and Warranties of BetterChem and the BetterChem
Shareholder. All representations and warranties made by BetterChem and the
BetterChem Shareholder on behalf of themselves individually in this Agreement
shall be true and correct on and as of the Closing Date except insofar as the
representation and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 7.2  Agreements and Covenants. BetterChem and the BetterChem Shareholder
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
each of them on or prior to the Closing Date.

 



10

 

 

Section 7.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 7.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
BetterChem shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

Section 7.5  Other Closing Documents. VAPE shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of BetterChem and the BetterChem Shareholder, the performance of
BetterChem and the BetterChem Shareholder’ respective obligations hereunder
and/or in furtherance of the transactions contemplated by this Agreement as VAPE
or its counsel may reasonably request.

 

Section 7.6  Documents. BetterChem and the BetterChem Shareholder must deliver
to VAPE at the Closing:

 

A. share certificates evidencing the BetterChem Shares, along with executed
share transfer forms transferring such BetterChem Shares to VAPE;

 

B. this Agreement to which the BetterChem and the BetterChem Shareholder is a
party, duly executed;

 

C. a duly executed copy of the Intellectual Property Rights Transfer Agreement;
and

 

D. such other documents as VAPE may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of the
BetterChem and the BetterChem Shareholder , (B) evidencing the performance of,
or compliance by BetterChem and the BetterChem Shareholder with, any covenant or
obligation required to be performed or complied with by BetterChem and the
BetterChem Shareholder, as the case may be, (C) evidencing the satisfaction of
any condition referred to in this Article VI, or (D) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.

 

Section 7.7  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the BetterChem Shares, or any other stock, voting, equity, or
ownership interest in, BetterChem, or (b) is entitled to all or any portion of
the VAPE Shares.

 



11

 



 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1 Survival of Provisions. Notwithstanding any provision in this
Agreement to the contrary, all representations and warranties made by the
Parties, shall survive for 18 months after the Closing, and thereafter will
terminate, together with any associated right of indemnification pursuant to
Section 8.2.

 

Section 8.2  Indemnification. Subject to the provisions of this Section 8, the
Parties agree to indemnify, hold harmless, and defend the other, and its
officers, directors, and agents against any damages, liabilities, costs, claims,
proceedings, investigations, penalties, judgments, deficiencies, including
taxes, expenses (including, but not limited to, any and all interest, penalties,
and expenses whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever) and losses (each, a “Claim” and collectively, “Claims”) to which the
other Party may become subject arising out of or based on any breach of or
inaccuracy in any of the representations and warranties or covenants or
conditions made by a Party in this Agreement. 

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:

 

If to BetterChem or the BetterChem Shareholder, to:

 

BetterChem Consulting, Inc.

Attn: Mark Scialdone

77 Allsmeer Drive

West Grove, PA 19390

 



12

 

  

If to VAPE, to:

 

VAPE Holdings, Inc.

Attn: Kyle Tracey, CEO

21822 Lassen Street, Suite A

Chatsworth, CA 91311

Tel: (877) VAPE-959 

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.

 

Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

 

Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 9.9  Governing Law; Attorneys’ Fees. This agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of
California, without giving effect to the rules of conflicts of law. In the event
of any action at law or in equity to enforce or interpret the terms of this
Agreement or any of the other transaction documents, the parties agree that the
party who is awarded the most money shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses.

 



13

 

 

Section 9.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

  

Section 9.11  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

  

[Signature Page Follows]

 



14

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  

BetterChem Consulting, Inc. 

 

/s/ Mark Scialdone              

Name: Mark Scialdone

Title: President

  

BetterChem SHAREHOLDER



 

/s/ Mark Scialdone             

Mark Scialdone

77 Allsmeer Road

West Grove, PA 19390

 

VAPE HOLDINGS, INC.

 

/s/ Kyle Tracey                    

Name: Kyle Tracey

Title: CEO

 



15

 

 

SCHEDULE 1

 

SHARE EXCHANGE

 

1.At Closing, Mark Scialdone shall transfer ___80____ shares of BetterChem
representing 80% of the issued and outstanding shares of BetterChem to VAPE in
exchange for 250,000 shares of restricted common stock of VAPE.

 

2.Due to the uncertain nature of the valuation of BetterChem, a privately held
consulting business, the parties have agreed that Mark Scialdone shall have a
nonassignable contingent contractual right to receive additional common stock of
VAPE contingent on the future gross revenues of BetterChem as follows:

 

a.On the one year anniversary of the Closing, Mark Scialdone shall be entitled
to an additional 75,000 shares of VAPE common stock if BetterChem has generated
at least $100,000 in gross revenues beginning on the Closing Date up to the one
year anniversary of the Closing Date. The additional stock issuance will be
calculated on a pro rata basis (i.e. If BetterChem only generates $50,000 in
gross revenues in the first year then Mark Scialdone will be entitled to only
37,500 shares of VAPE).

 

b.On the two year anniversary of the Closing, Mark Scialdone shall be entitled
to an additional 75,000 shares of VAPE common stock if BetterChem has generated
at least $100,000 in gross revenues beginning on the one year anniversary of the
Closing up to the two year anniversary of the Closing Date. The additional stock
issuance will be calculated on a pro rata basis (i.e. If BetterChem only
generates $50,000 in gross revenues in the second year then Mark Scialdone will
be entitled to only 37,500 shares of VAPE).

 

3.In the event of a change in control of BetterChem or a sale of all or
substantially all of the assets of the BetterChem during the two year period,
the additional 150,000 shares of VAPE stock set forth in Section 2 shall
automatically vest and be payable in full to Mark Scialdone. and any salary
compensation due Mark Scialdone under the 2 year term of his employment
agreement with Company dated May 1, 2015, or extensions of that Employment
Agreement which the parties may thereafter execute, shall be accelerated and
shall be due and payable full within 30 days of the event of change in control
of BetterChem.

 



16

 

 

SCHEDULE 2

 

EXCLUSION OF RIGHTS



 

None.

 



17

 



 

SCHEDULE 3

 

INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT

 

[See Exhibit 10.2]

 



18

 

 

SCHEDULE 3.11

 

OUTSTANDING CONTRACTS AND LIABILITIES OF BETTERCHEM

 

Catmint Consulting Contract

 

 

 

19



 

 

